MEMORANDUM
LEGG, District Judge.
In this action, plaintiff, Mary Lou Carpenter (“Carpenter”), who claims to be indigent, alleges that the state courts of Maryland (the District Court of Maryland, the Circuit Court for Worcester County, the Court of Special Appeals of Maryland, and the Court of Appeals of Maryland) have abridged her civil rights, in violation of 42 U.S.C. § 1983, by refusing to waive all costs in connection with a civil appeal.1 Read broadly, Carpenter’s complaint alleges that the Maryland courts discriminate against the poor and uneducated (who cannot afford to hire an attorney and who lack the skills necessary to represent *597themselves) by denying them the same access to the courts that is enjoyed by the affluent and educated.
Defendant Cummings has moved to dismiss.2 The motion to dismiss will, by separate order, be granted. In essence, Carpenter is requesting this Court collaterally to review a decision by the highest court of Maryland (the Court of Appeals of Maryland) refusing to waive the filing fees associated with her motion for leave to appeal to that Court. This Court is without authority to review a final determination of the Court of Appeals of Maryland. Review of such a determination can be obtained only in the United States Supreme Court pursuant to 28 U.S.C. § 1257. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Thus, the complaint will be dismissed with prejudice.3

. Carpenter was the defendant in a landlord-tenant action titled Fisher v. Carpenter (Civil No. 2491681) in the District Court for Maryland. After judgment was entered against her, she filed an appeal, together with a petition for waiver of costs. The petition was denied by State District Judge Richard R. Bloxom. Carpenter then filed in the Circuit Court for Worcester County an action titled Carpenter v. Bloxom (No. 92CV0169), seeking an injunction to allow her *597appeal from the District Court case to proceed without payment of the filing fees or costs. After the Circuit Court granted defendant's motion to dismiss, Carpenter appealed to the Court of Special Appeals of Maryland from that decision. This appeal is currently pending.
By order dated November 24, 1992, the Chief Judge of the Court of Special Appeals, Alan M. Wilner, denied Carpenter's request for waiver of costs other than the filing fees which were waived by an earlier order. Carpenter filed a motion for leave to appeal to the Court of Appeals of Maryland from Judge Wilner's order of November 24, 1992. In her motion for leave to appeal, Carpenter requested a waiver of the filing fees associated with a motion for leave to appeal. This waiver was denied, a fact which was communicated to Carpenter by defendant Alexander L. Cummings ("Cummings") (the Clerk of the Court of Appeals) in a letter of December 11, 1992.


. Plaintiff has not filed an opposition to the motion.


. Plaintiff has requested the Court to appoint counsel for her. The instant decision on the merits renders her request moot. Thus, the request will be denied.